Citation Nr: 0740168	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than March 3, 
1998, for the award of a 60 percent rating for chronic lumbar 
disc disease with status post disc excision on the right at 
L4-5.

2.  Entitlement to an effective date earlier than March 3, 
1998, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus Maine.

The Board notes that the veteran's original claims were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decisions 
dated October 2003 and February 2007.  


FINDINGS OF FACT

1.  A timely appeal was not perfected to an August 1997 
rating decision which continued a 40 percent rating for 
residuals of a lumbar and pelvic injury with degenerative 
arthritis.

2.  An informal claim for increased rating was filed by the 
veteran on March 3, 1998.  The March 3, 1998 informal claim 
included an informal claim for TDIU.

3.  In an August 2000 rating decision the veteran was awarded 
a 60 percent evaluation for a chronic low back strain and 
lumbar disc disease with herniated nucleus pulposus L4-5, 
status post laminectomy and disc excision; effective March 3, 
1998.    

4.  There is no objective medical evidence dating during the 
year prior to  March 3, 1998, showing that the veteran's 
chronic low back strain and lumbar disc disease with 
herniated nucleus pulposus L4-5 and status post laminectomy 
and disc excision increased in severity during that period.  

5.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service connected disability alone 
during the year prior to his March 3, 1998 claim.


CONCLUSIONS OF LAW

1.  An effective date prior to March 3, 1998, is not 
warranted for the grant of a 60 percent rating for a chronic 
low back strain and lumbar disc disease with herniated 
nucleus pulposus L4-5 and status post laminectomy and disc 
excision.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2007). 

2.  The criteria for an effective date earlier than March 3, 
1998 for the assignment of TDIU have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in a June 2005 letter and the May 2007 
supplemental statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


History

The veteran is seeking entitlement to an earlier effective 
date for the increased rating assigned his service-connected 
back disability, as well as for TDIU.  

A September 1960 rating decision granted service connection 
for residuals of a back injury left lumbar and pelvic region, 
and assigned a 10 percent evaluation pursuant to the 
diagnostic code for lumbosacral strain.  Thereafter, the 
veteran periodically sought, and was denied, an increased 
evaluation, as well as entitlement to service connection for 
a herniated nucleus pulposus.

A February 1989 rating decision increased to 40 percent the 
assigned evaluation, again pursuant to the diagnostic code 
for lumbosacral strain, but continued to deny service 
connection for herniated nucleus pulposus.

In January 1995, the representative submitted to VA an 
examination report conducted by H. Richard Hornberger, M.D., 
prepared for the Social Security Administration (SSA), dated 
May 1993.  The veteran reported pain in his back and hips, 
and cramping and pain in the legs.  Examination of the back 
showed limitation of motion, but no tenderness or spasm.  X 
rays suggested a nerve root impingement at L4-L5, and showed 
degenerative arthritis at L5-S1.  Examination of the lower 
extremities showed motor and sensory deficit, diminished deep 
tendon reflexes, and positive straight leg raising, all worse 
on the right.  The veteran reported occasional "urinary 
trouble" when back pain flared up, but not otherwise.  The 
veteran told the doctor he was a blacksmith, and that he had 
had "increasing difficulty not only doing his work but 
finding any in recent years." The doctor noted that the 
veteran had above-average intelligence, and was a good 
communicator.  Still, he was obese, he could not stand for 
more than half an hour, he would have to frequently change 
positions if sitting, he was able only to do less-than-light 
work, and was not able to perform sustained, productive, 
physical work.

A February 1995 RO decision continued the 40 percent 
evaluation for the veteran's service-connected back disorder.

In January 1997, the veteran suffered a nonservice-connected 
cerebrovascular accident that resulted in left hemiplegia.  

The veteran was afforded a VA examination in June 1997.  The 
examiner noted that the veteran had recently had a 
cerebrovascular accident, with left hemiparesis in January 
1997, rendering examination of his back disability virtually 
impossible.  The veteran reported increased back pain with 
bending, lifting, and repetitions of motion.  He also stated 
that pain sometimes radiated to the left lower extremity, 
while at other times, it radiated to the right with sharp 
pains in the foot.  Finally the veteran reported weakness and 
fatigue on repetition of motion, causing the leg to collapse.  
Range of motion in the sitting position revealed forward 
flexion between 25-30 degrees, lateral flexion on the left 
was 15-20 degrees and lateral flexion to the right was nearly 
impossible.  The veteran was able to move his left lower 
extremity only slightly and his arm was without motion except 
or some muscles in the thumb.  The examiner diagnosed low 
back pain, chronic lumbar strain, arthritis, and degenerative 
joint disease by history.  

A VA rehabilitation report dated June 1997 noted 
rehabilitation treatment for a cerebrovascular accident, and 
indicated that the veteran complained of low back pain.  The 
veteran showed diminished ambulation since his stroke.  

An August 1997 rating decision continued the 40 percent 
rating for the back disability.  

An October 1997 rehabilitation report noted improved 
ambulation, but poor tolerance to hip abduction that caused 
increased back pain.  A December 1997 podiatry treatment 
report indicated that the veteran's foot drop was due to the 
cerebrovascular accident in January 1997.  A March 1998 
treatment report indicated some moderate low back pain.

On March 3, 1998, the VA received a communication from the 
veteran's Congressman indicating that the veteran was seeking 
a rating based on unemployability, as well as an increased 
rating for his service-connected back condition.

In January 1999, he underwent a laminectomy/discectomy for 
the disc first seen in 1984.  Further surgery was performed 
in May 2000.

An August 1999 medical opinion from Steve Johnson, M.D., 
noted that the veteran had a cardiovascular accident two and 
a half years prior, that affected his left arm and leg, and 
the veteran wore a brace to prevent left ankle drop.  
Examination revealed very little dorsal strength on the left 
foot, reflexes diminished or absent on the right side, as 
well as some weakness of the extensor hallucis longus of the 
right great toe.  The veteran was able to flex to 45 degrees, 
lacked any extension, and could bend side to side to 30 
degrees.  There was multi-level degenerative disc disease and 
lumbar spondylolysis.  The examiner opined that the veteran 
had chronic degenerative disc disease along with two failed 
lumbar laminectomies that is further complicated by recent 
left hemispheris.  The examiner stated that because of his 
lumbar spine disability and his cerebrovascular accident, the 
veteran was non-employable.  

The August 2000 rating decision recharacterized the service-
connected back disorder as a chronic low back strain with 
lumbar disc disease with herniated nucleus pulposus at L4-5, 
status post laminectomy and discectomy, and assigned 
temporary 100 percent convalescent evaluations for certain 
periods following 1999 and 2000 operations, and a 60 percent 
evaluation, effective March 1, 1999.  The decision also 
granted TDIU effective March 1, 1999.

In a November 2000 Notice of Disagreement, the veteran 
contended that he should be assigned an "earlier effective 
date," and that he should have been granted a 100 percent 
service connected rating in 1993 because "VA made a clear and 
unmistakable error in not giving Dr. Hornberger's letter the 
full weight of it's (sic) merit."

A September 2001 rating decision determined that assignment 
of an effective date of March 1, 1999, for TDIU benefits 
rather than May 10, 1993, was not clear and unmistakable 
error.  

An August 2002 rating decision determined that March 3, 1998-
the date VA received a communication from his Congressman 
indicating that the veteran was seeking a rating based on 
unemployability-should be the effective date for the 60 
percent evaluation for the back disability and for TDIU.  A 
Statement of the Case (SOC) issued on the same date asserted 
that an issue on appeal was whether a clear and unmistakable 
error had been made in the February 1995 rating decision 
denying an evaluation greater than 40 percent for the back 
disorder.  Notably, however, the veteran had not claimed 
clear and unmistakable error in that February 1995 decision.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  During his hearing he asserted that 
since he was deemed unemployable, based on his Social 
Security Administration records and his doctor's opinion, 
that his 100 percent rating for TDIU should be granted back 
to 1993.

The veteran was given an opportunity to clarify whether or 
not he intended to claim clear an unmistakable error in the 
February 1995 rating decision and a May 2007 rating decision 
found no clear and unmistakable existed in that 1995 
decision.  No appeal has been perfected to the May 2007 
rating decision.



Analysis

I.  Entitlement to an effective date earlier than March 3, 
1998, for the award of a 60 percent rating for chronic lumbar 
disc disease with status post disc excision on the right at 
L4-5.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2).  If the evidence demonstrates that the increase 
in disability occurred prior to the date of receipt of claim, 
the Department may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating is received within a year 
of the date that the increase occurred.  See 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

In addition, under VA laws and regulations, a specific claim 
in the form prescribed by the VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2007).  When a request is made by a 
person claiming or applying for, or expressing intent to 
claim or apply for benefits under laws administered by the 
VA, the Department will furnish the appropriate form.  38 
U.S.C.A. § 5102(a) (West 2002); 38 C.F.R. § 3.150(a) (2007).  
Furthermore, any communication or action, indicating intent 
to apply for one or more benefits under laws administered by 
the VA from a claimant may be considered an informal claim.  
Such an informal claim must identify the benefits sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a) (2007).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

At the time pertinent to this appeal, a 60 percent rating for 
chronic lumbar disc disease with status post disc excision on 
the right L4/5 was warranted with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1998).

As noted above, under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400, the effective date of an award of an increased 
rating is the date of claim for increase, March 3, 1998, or 
the date that entitlement arose, whichever is later, except 
that if an increased disability is shown, and if a claim is 
filed within a year of that increase, the increased rating 
may be assigned from the date the increased disability is 
shown. 

In this case, the RO construed the March 3, 1998 letter faxed 
from the veteran's Congressman as the date of the veteran's 
claim for an increase and granted a 60 percent rating, 
effective from that date, under Diagnostic Code 5293.  

An effective date earlier than March 3, 1998 is not warranted 
as there is no evidence of an increased disability within the 
year prior to the date the claim was received.  The 1997 VA 
examination noted that examining his back disability was 
virtually impossible due to his recent cerebrovascular 
accident.  While the examiner noted increased back pain with 
bending, lifting, and repetitions of motion, with occasional 
radiation to the left or right lower extremity, this was 
based on the veteran's history.  Additionally, VA 
rehabilitation records as well as the August 1999 private 
medical opinion noted that the veteran's neurological 
symptoms on the left side were attributed to his 
cerebrovascular accident, and did not indicate that his left 
foot drop or diminished ability to ambulate were symptoms 
associated with his service-connected back disability.  The 
veteran's cerebrovascular accident was not service connected 
prior to August 4, 2000.

While the veteran intermittently complained of low back pain, 
there is no objective medical evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
Thus, the March 3, 1998, the date of claim, is the earliest 
date that may be assigned for the award of an increased 
rating of 60 percent under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

II.  Entitlement to an effective date earlier than March 3, 
1998, for the award of TDIU.

As noted above, an August 2000 rating decision granted TDIU, 
effective March 1, 1999.  The RO revised its decision and 
construed the March 3, 1998 correspondence with the veteran's 
Congressman to be an informal claim for TDIU, and in an 
August 2002 rating decision, assigned the veteran an 
effective date of March 3, 1998.  The veteran asserts that he 
is entitled to an effective date of May 1993, the date upon 
which the SSA determined he was unable to work.  

The effective date for the assignment of TDIU may be no 
earlier than a new application, March 3, 1998, or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination, or date of admission 
to a VA or uniformed services hospital.  For all other 
reports, including reports from private physicians, lay 
persons, and state and other institutions, the date of 
receipt of the report is accepted as the date of receipt of 
an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that it was not until February 2000 that the veteran filed a 
formal claim for TDIU.  The RO, however, by a letter dated 
August 2002, found the March 3, 1998 letter to be an informal 
claim for TDIU, and granted him an effective date of March 3, 
1998.  Thus, the Board finds that the March 3, 1998, letter 
was the veteran's informal application to for a claim for 
TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. § 
5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Id.

As to whether the record includes an earlier informal claim 
for TDIU, while the record prior to March 1998 includes a May 
1997 claim for an increased rating for his lumbar spine 
disability, a June 1997 VA examination of the lower back, an 
August 1997 rating decision denying the veteran's claim for 
increase, various writings from the veteran, a hearing before 
the RO, and VA treatment records, none of these can be 
construed as an informal claim for TDIU during the year prior 
to March 1998.  As to whether the record established an 
earlier factual entitlement to TDIU, generally, total 
disability will be considered to exist when there is present 
any impairment of mind or body that is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this regard, prior to March 3, 1998, the veteran was in 
receipt of a combined 40 percent disability rating for his 
service connected back disability.  Effective March 3, 1998, 
the veteran's service connected back disability was increased 
from 40 percent to 60 percent.  As discussed in detail above, 
the Board found that the veteran was not entitled to an 
effective date prior to March 3, 1998 for his back condition.  
Therefore, the veteran was not eligible for TDIU prior to 
March 3, 1998.  

While the veteran contends that his last date of employment 
was in 1985, and that the SSA determined he was unemployable 
by awarding disability benefits in 1993, the veteran did not 
submit a formal claim to the VA for TDIU until February 2000.  
More importantly, in the August 2000 rating decision, the 
rating specialist granted TDIU based on the date that the 
veteran became "schedularly eligible" for benefits, i.e., 
the effective date of his 60 percent rating for his service-
connected back disability.  Thus specialist initially 
assigned an effective date of March 1, 1999, which was later 
revised to be March 3, 1998, based on the finding that the 
veteran's March 3, 1998 letter to his congressman was an 
informal claim.  

Hence, the Board cannot find a legal basis for an effective 
date prior to March 3, 1998.  38 C.F.R. § 3.157.  Therefore, 
the claim of entitlement to an effective date earlier than 
March 3, 1998, for TDIU must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107.

 
ORDER

Entitlement to an effective date prior to March 3, 1998, for 
a 60 percent rating for chronic lumbar disc disease with 
status post disc excision on the right at L4-5, is denied.

Entitlement to an effective date, prior March 3, 1998, for 
the award of a TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


